DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 25 January 2022 is acknowledged.  Claims 1-2 and 5-10 are amended.  Claims 1-3 and 5-10 are pending.
Response to Arguments
Applicant notes in REMARKS dated 25 January 2022, page 4, that cited reference Brooks US 2014/0338089 was relied upon but not officially made of record.  Examiner appreciates Applicant’s identification of this omission; Examiner has included Brooks on the Form 892 included in this correspondence.
Applicant notes in the same document the IDS of 4 December 2020 had not been identified as considered.  Examiner appreciates Applicant’s identification of this omission.  The IDS dated 4 December 2020 has been considered; a signed copy thereof is included in this correspondence.
Applicant’s arguments filed 25 January 2022 regarding Claim Rejections 35 USC 112 are fully considered.  Some of the present claims are still rejected under 35 USC 112, as addressed in the rejections below.
For support of including a year of the method in claims 6-10, Applicant asserts in REMARKS that a person of ordinary skill in the art would recognize that the version of this testing protocol in effect as of the June 5 2018 priority date of the present application is the 2010 version.  Examiner respectfully disagrees insofar as one of ordinary skill in the art would not readily assume that the entirety of the developmental work that resulted in the disclosure would have been completed after the 2010 version of the method was published.  Moreover, one of ordinary skill in the art would not readily assume that 

Applicant's arguments filed 25 January 2022 regarding Claim Rejections 35 USC 103 pertinent to claim 1’s rejection (and accordingly dependent claims) over prior art Zimmer in view of Moore have been fully considered but they are not persuasive.  Applicant’s arguments are drawn to amended subject matter which has necessitated a new interpretation of the prior art and/ or Applicant’s arguments are drawn to newly amended subject matter, which is addressed in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claims 6-10 have each been amended to recite “tensile modulus of elasticity…as measured based on Method A of JIS L 1096: 2010 8.14”.  
Inclusion of the year 2010 is new matter; see also Response to Arguments above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of claims 5 and 8-10 recites “the intersection”.  However, claim 1, on which these claims depend, recites two intersections: a left intersection and a right intersection.  Accordingly, it is not clear which intersection is being further limited in claims 5 and 8-10.  For the purpose of applying art, claims 5 and 8-10 are interpreted as if they read “wherein the left or right intersection of the swimsuit”

Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
: 2010 8.14”.  Moreover, the units of measurement claimed in relation to the measurements are “N/mm2”, understood to be Newtons per square millimeter.
These recitations are indefinite insofar as Method A of JIS L 1096: 2010 8.14 is not a method of measuring or determining tensile modulus of elasticity.  Referring now to NPL document “JIS Japanese Industrial Standard LIS L 1096:2010: Testing methods for woven and knitted fabrics”: Page 19 of the NPL asserts that 8.14 of the standard is directed to “Breaking strength and elongation percentage” and that “Method A…is the test method for the breaking strength and elongation percentage under the standard condition.”  Accordingly, it is understood from the method text that the method is capable of measuring and providing reported values for breaking strength in Newtons and for elongation at break in percentage (refer to page 20 of the NPL).  Accordingly, one of ordinary skill in the art cannot not interpret the metes and bounds of the claim insofar as one of ordinary skill in the art would not readily understand how the method is used to arrive at a modulus of elasticity.  One of ordinary skill in the art would understand that one can obtain a modulus of elasticity by tensile testing, but one of ordinary skill would not understand how to use Method A of JIS L 1096: 2010 8.14 to do so.
	For the purpose of applying art, claims 6-10 are interpreted as if each recitation of “as measured based on Method A of JIS L 1096 8.14: 2010” is removed from the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 was cancelled.  Accordingly, it is understood that claim 9 should read "The swimsuit according to claim 1".  However, such understanding results in a claim that is not further limiting insofar as claim 8 recites "The swimsuit according to claim 1".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over [Zimmer, US 2019/0059465] in view of [Moore, US 9,049,891].

Regarding claim 1:
Zimmer teaches (Figs. 9A-9D)
A swimsuit (“swimwear”; paragraph 70), comprising:
a fabric (“compressive fabric 903”; paragraph 70)
two band-shaped tightening portions (see annotated Fig. 9D-a below) on each of a left side and a right side of the swimsuit, wherein 
the swimsuit is configured to cover at least a portion of left and right thighs and left and right  hips of a wearer when worn,
(the swimsuit has “an abdominal area 901, and two leg areas 902” (paragraph 70); thus the swimsuit as embodied in Figs. 9A-9D is configured to cover at least a portion of left and right thighs and left and right hips of a wearer, particularly considering that body sizes and body proportions can vary from wearer-to-wearer)
the two band-shaped tightening portions on the left side are arranged so as to extend in a body length direction from the left hip to the left thigh (see annotated Fig. 9D-a below) and intersect with each other at a left intersection (see annotated Fig. 9D-a below), 
the two band-shaped tightening portion on the right side are arranged so as to extend in the body length direction from the right hip to the right thigh (see annotated Fig. 9D-a below)and intersect with each other at a right intersection (see annotated Fig. 9D-a below), and 
the left intersection and the right intersection are: 
configured to be located between the top of the hips and proximal 1/3 of hamstrings, and to be located in a region (see annotated Fig. 9D-a below) that covers a portion of the hamstrings
(regarding the limitation “configured to be located between the top of the hips and proximal 1/3 of hamstrings”: it is noted herein that Zimmer teaches the limitation insofar as body sizes and body proportions can vary from wearer-to-wearer; accordingly, a top of the hips of a wearer and a proximal 1/3 of hamstrings of a wearer can be identified  in annotated Fig. 9D-a below)

    PNG
    media_image1.png
    776
    849
    media_image1.png
    Greyscale



	Thus Zimmer teaches all the claimed limitations, except Zimmer does not expressly teach the swimwear comprises a stretchable fabric.
Zimmer does not explicitly disclose the fabric is stretchable fabric.  Zimmer teaches that the tightening portion prevents “expansion of the…compressive fabric.” Zimmer also teaches the fabric “can comprise a mixture of nylon, polyester, and…elastane.”  Thus Zimmer at least suggests stretchable fabric inasmuch as elastane is a stretchable material and inasmuch as Zimmer suggests the fabric expands in the absence of tightening portions.
Moore teaches (figs 1-5) a swimsuit 10 (col. 3 line 15) comprising stretchable fabric 11 (“stretch woven textile” col. 4 line 55-56).  Moore teaches “An advantage of the stretch properties of stretch woven textile 11 relates to comfort.  More particularly, stretch woven textile 11 will stretch to conform with movements of individual…during aquatic or land-based activities, thereby providing less restriction and a greater freedom of movement during the activities” (col. 4 lines 55-60)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the swimsuit made of a fabric of Zimmer with the stretch-woven textile (i.e. stretchable fabric) of Moore in order to create an article with good comfort properties during aquatic or land-based activities, thereby providing less restriction and a greater freedom of movement during the activities, as taught by Moore (col. 4 lines 55-60).



Regarding claim 5:
Zimmer in view of Moore teach the swimsuit according to claim 1 and further teach, as best understood, wherein the intersection of the two band-shaped tightening portions is configured to be located in a region (see annotated Fig. 9D-b below) that covers a portion of the wearer's biceps femoris and/or the semitendinosus.

    PNG
    media_image2.png
    696
    635
    media_image2.png
    Greyscale

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over [Zimmer, US 2019/0059465] in view of [Moore, US 9,049,891] and in further view of [Niita, JP2013-002011] .

Regarding claim 2, Zimmer in view of Moore teach the swimsuit according to claim 1, as presented above.  
Zimmer does not expressly teach wherein the tightening portions are each formed by bonding a piece of tension tape to a stretchable fabric that constitutes a main body of the swimsuit, and then bonding a tape-shaped stretchable fabric having a larger width than the tension tape to the stretchable fabric that constitutes the main body of the swimsuit via the tension tape so that the tape-shaped stretchable fabric covers the tension tape.
However, in further view of Zimmer, Zimmer does teach a tightening portion “seam reinforcement taping can be made from a polyester/spandex woven fabric with a polyurethane adhesive” (paragraph 43) and applied over a seam in the garment (paragraph 78).
Thus Zimmer teaches the tightening portions are formed by having a tape-shaped stretchable fabric (i.e. the “polyester/spandex woven fabric” of paragraph 43) bonded via an adhesive (i.e. the “adhesive” of paragraph 43) to a fabric that constitutes a main body of the swimsuit in such a way that the tape-shaped stretchable fabric covers the adhesive.
However, Zimmer does not expressly teach that the adhesive is a tension tape, nor does Zimmer expressly teach that the tape-shaped stretchable fabric has a larger width than the adhesive, nor does Zimmer expressly address the limitation concerning the order of steps relative to the claim language “and then”.
However, Niita teaches (Fig. 3) a fabric structure comprising “laminating a…fabric 10, a…sheet 30, and a… sheet 20 in this order” (paragraph 27) wherein the sheet 30 is an adhesive tape (insofar as it is “belt-like” and “adhered” to fabric 10 (paragraph 28)) and wherein sheet 20 is tape-shaped and stretchable (insofar as it is “belt-like” (paragraph 28) and has an “elongation ratio” as described in paragraph 32) and wherein the tape-shaped stretchable sheet has a larger width than the adhesive (paragraphs 30-31).  Niita further teaches the configuration prevents “the opening of the bonding portion 11” (i.e. the underlying joint between main fabric material) and reduces the risk of the sheets from being separated from the underlying fabric (paragraph 35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the swimwear of Zimmer in view of Moore in such a way that the adhesive is an adhesive tape as in Niita and then in such a way that the tape-shaped stretchable fabric overlying the adhesive has a larger width than the adhesive, also as in Niita, in order to arrive at an improved article, one which prevents the opening of the seamed fabric underlying the adhesive and reduces the risk of separation of the adhesive from the garment, as taught by Niita (paragraph 35).
In adopting this modification taught by Niita, one would arrive at the tightening portions are each formed by bonding a piece of tension tape to a stretchable fabric that constitutes a main body of the swimsuit, and then bonding a tape-shaped stretchable fabric having a larger width than the tension tape to the stretchable fabric that constitutes the main body of the swimsuit via the tension tape so that the tape-shaped stretchable fabric covers the tension tape.
(insofar as the modified tape of the modified garment is present at the tightening portions, it is tension tape)

	Regarding claim 3, 
	Zimmer in view of Moore and Niita teach the swimsuit according to claim 2, as set forth above, wherein the tension tape and the tape-shaped stretchable fabric are located on the inside of the swimsuit because the tightening portions identified in above annotated Fig. 9D-a are on the inside of the swimwear (paragraph 72): “the back inside (as shown in Fig. 9D)…can have…liner material, which can be used for…securing points for the taping and the variable compressive material”.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over [Zimmer, US 2019/0059465] in view of [Moore, US 9,049,891] and in further view of [Gorjanc, NPL 2008].

Zimmer in view of Moore teach the swimsuit according to claim 1, as presented above.
Zimmer does not explicitly teach wherein the stretchable fabric has a tensile modulus of elasticity in the body length direction of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
The modification taught by Moore is stretch woven fabric (see above rejection of claim 1).
Gorjanc teaches (Table 2) stretch-woven fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretch-woven fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer and Moore as applied to claim 1 and 5 above, and further in view of [Gorjanc, NPL 2008], and [Spenser, US 2017/0280791].

Regarding claim 7,
Zimmer in view of Moore teach the swimsuit according to claim 1, as presented above.
Zimmer does not explicitly teach wherein the tightening portions have a tensile modulus of elasticity in the body length direction of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
Spenser teaches tightening portion “restraint strip” for an aquatic sport performance garment; the tightening portion comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
The modification taught by Moore is stretch woven fabric (see above rejection of claim 1).
Gorjanc teaches (Table 2) stretch-woven fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretch-woven fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretch woven fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the tightening portions in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.

Regarding claim 8,
Zimmer in view of Moore teach the swimsuit according to claim 1, as presented above.
Zimmer does not explicitly teach wherein the wherein the intersection of the two or more band-like tightening portions has a tensile modulus of elasticity in the body length direction of 220 x 10-5 N/mm2 or more and 420 x 10-5 N/mm2 or less.
Spenser teaches tightening portion “restraint strip” for an aquatic sport performance garment; the tightening portion comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
The modification taught by Moore is stretch woven fabric (see above rejection of claim 1).
Gorjanc teaches (Table 2) stretch-woven fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretch-woven fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretch woven fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the intersection of the two or more tightening portions in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive intersecting tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.

Regarding claim 9,
Zimmer in view of Moore teach the swimsuit according to claim 1 (recall, as addressed in 35 USC 112 rejections, claim 4 was cancelled) as presented above.
Zimmer does not explicitly teach wherein the wherein the intersection of the two or more band-like tightening portions has a tensile modulus of elasticity in the body length direction of 220 x 10-5 N/mm2 or more and 420 x 10-5 N/mm2 or less.
Spenser teaches tightening portion “restraint strip” comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
The modification taught by Moore is stretch woven fabric (see above rejection of claim 1).
Gorjanc teaches (Table 2) stretch-woven fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretch-woven fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretch woven fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the intersection of the two or more tightening portions in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive intersecting tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.
Regarding claim 10,
Zimmer in view of Moore teach the swimsuit according to claim 5, as presented above.
Zimmer does not explicitly teach wherein the wherein the intersection of the two or more band-like tightening portions has a tensile modulus of elasticity in the body length direction of 220 x 10-5 N/mm2 or more and 420 x 10-5 N/mm2 or less.
Spenser teaches tightening portion “restraint strip” comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
The modification taught by Moore is stretch woven fabric (see above rejection of claim 1).
Gorjanc teaches (Table 2) stretch-woven fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretch-woven fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretch woven fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the intersection of the two or more tightening portions in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive intersecting tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action and/or has necessitated a new interpretation of the prior art, which is addressed in the rejections above.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHARINE G KANE/Primary Examiner, Art Unit 3732